Citation Nr: 1339555	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for left hip bursitis, to include as secondary to service-connected internal derangement of the right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus. 

2.  Entitlement to service connection for left knee anterior cruciate deficiency with degenerative joint disease, to include as secondary to service-connected internal derangement of the right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus.

3.  Entitlement to an increased rating (excluding period of temporary total rating) for internal derangement of the right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus (right knee disability), currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1990 to July 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).   

These issues were remanded in December 2012 for additional development and have been returned for review by the Board.  


FINDINGS OF FACT

1.  The Veteran's left hip bursitis and left knee anterior cruciate deficiency with degenerative joint disease are not etiologically related to active service and are not shown by competent medical evidence to be etiologically related to service-connected internal derangement of the right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus. 



2.  The Veteran's right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus is manifested by X-ray evidence showing degenerative arthritic changes, pain, limited motion, and laxity of the anterior cruciate.

3.  The Veteran has instability of the right knee.

4.  The Veteran's right knee disability is manifested by symptomatic removal of semilunar cartilage. 


CONCLUSIONS OF LAW

1.  Left hip bursitis and left knee anterior cruciate deficiency with degenerative joint disease were not incurred in or aggravated by active service; are not proximately due to, the result of, or aggravated by a service-connected disease or injury; and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a rating in excess of 10 percent for right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2013).

3.  The criteria for entitlement to a separate 10 percent rating for instability of the right knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a separate 10 percent rating, and no higher, for a right knee meniscectomy residuals, for symptomatic removal of semilunar cartilage, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 ); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a March 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his representative. 

Pursuant to the Board's December 2012 remand directive, the Veteran was provided VA compensation examination for medical opinion concerning whether the claimed disability is related to his military service.  The findings were reported in a manner and format enabling the Board to address the elements needed to show entitlement to service connection.  The Board finds that the VA examination, is more than adequate, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Likewise, the Board finds that there was compliance with its December 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II. Service Connection Claim

The primary basis of the Veteran's claim is that his left hip bursitis and left knee anterior cruciate deficiency with degenerative joint disease are secondary to his service-connected right knee disability.  In deciding this claim, however, the Board must consider all potential bases of entitlement-direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).




To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

The Veteran meets the first requirement of any service-connection claim, which is that has the claimed disabilities.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He has received diagnoses of left hip bursitis, degenerative joint disease (DJD) of the left knee, and left anterior cruciate deficiency.  (See August 2008 and December 2012 VA examination reports.)  

The question then becomes whether the Veteran's claimed disabilities of left hip and left knee are a result of his military service, including especially his right knee disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  




However, the preponderance of the evidence as to the nexus element is against the claim, and service connection is not warranted on either a direct or secondary bases.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered-direct, presumptive and secondary).  

The Veteran's STRs show no complaints, treatment or diagnosis of either a left knee or left hip disability, so these records provide evidence against in-service incurrence of this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).  There is no indication of DJD within the one-year presumptive period following the conclusion of his service, meaning by July 1993 (since his service ended in July 1992).  There were no complaints, treatment, or diagnoses regarding the left knee or left hip at a post service conducted in October 1992.  The first diagnosis of left knee DJD is in 2008 -until approximately 16 years after his separation from service, thus well after this one-year presumptive grace period following the conclusion of his service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  There is also no indication he had this condition to a compensable degree (meaning to at least 10-percent disabling) within this prescribed 1-year presumptive period following the conclusion of his service.

The first complaints of left knee and left hip pain are in 2008 when he filed his claim.  VA outpatient records dated in March 2008 show that the Veteran reported constant pain in both knees and hips.  The Veteran stated that he believed that due to his right knee pain, he may be transferring his weight to his left hip and knee.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  

As to DJD, he also has failed to show continuity of symptomatology from service until his initial diagnosis of arthritis to otherwise support his claim.  Continuity of symptomatology under 38 C.F.R. § 3.303(b) is only applicable where the condition in question was first noted during service, which did not occur in this particular instance.  Furthermore, as detailed below, VA medical records dated in August 2008 show that the Veteran reported that the first onset of left knee pain began in 1999.  

There also is no competent and credible evidence otherwise linking or relating his disorders directly to his military service.  Service connection for left knee and left hip disabilities is therefore not warranted on a direct basis.  

As to whether the left hip and left knee disabilities are secondary to his service-connected right knee disability, the preponderance of the evidence is also against the claims.  

A VA examination was conducted in August 2008.  The physician reported the Veteran's medical histories and current symptoms.  The Veteran stated that the onset of left knee and left hip pain began in 1999.  He denied any specific injury to the left knee or left hip.  He had not received any medical care for either disability.  On examination of the left knee and left hip there were no abnormalities noted.  Radiological studies of the left hip were normal.  A MRI report of the left knee noted mucoid degeneration that was located centrally of the posterior horn of the medial meniscus.  There was also moderate mucoid degeneration or either a prior stretch injury of anterior cruciate ligament.  An X-ray of the left knee was considered normal.  The diagnoses were left knee DJD with stability.  The examiner commented that despite subjective complaints of left hip pain, there were no residuals found.  The VA examiner stated that he was unable to express a medical opinion on whether the Veteran's left knee or left hip conditions were caused or aggravated by his service connected left knee disability without resorting to mere speculation.  No rationale was provided in support of these statements.




In December 2012 the Board remanded the case to obtain another opinion concerning the etiology of the left hip and left knee disabilities.  In a December 2012 opinion, the VA examiner diagnosed left hip bursitis and left knee anterior cruciate deficiency.  The examiner stated that the left hip bursitis and left knee anterior cruciate deficiency were not likely related to the Veteran's service-connected right knee disability.  He explained that the right knee disability does not result in an altered gait therefore it has no effect on either the left hip or left knee.  Therefore, the examiner concluded that there was a less than 50 percent probability, less likely than not, that any current left knee or left hip was incurred in service or was proximately  related to the Veteran's service-connected right knee disability.  

After considering the evidence both for and against the claim, the Board finds the statements of the VA examiner to be persuasive in light of the overall record.  Since the VA examiner's opinions were based on a review of the pertinent medical history and was supported by sound medical rationale, they provide compelling evidence against the Veteran's contentions that his claimed disorder is related to his service and, in particular, to his service-connected shell fragment wound.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

As noted above, the Board has considered his statements in regard to direct or presumptive service connection.  VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See Id. at 1316. 

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377.  Thus, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

The Board also considered the Veteran's contentions; however, the report and opinion of this evaluating VA physician is of greater probative value because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  Moreover, this examiner's opinion is mostly supported by the clinical evidence of record, which, as mentioned, fails to show the anatomical relationship between the right knee disability and the later developed disabilities. 

There also is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's lay statements are insufficient to rebut this opinion given that the VA examiner is trained in causality of the disorders. For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claims for service connection for left hip and left knee disabilities.  Instead, the preponderance of the evidence is unfavorable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

III. Increased Rating Claim

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the award.  And when this occurs, the rating must be "staged" to reflect this change in severity of the condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider this possibility when there is an appeal of an initial rating assigned following the granting of service connection for the disability).  And Hart v. Mansfield, 21 Vet. App. 505 (2007) (employing this practice also to claims that do not involve initial ratings but, rather, established ratings).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Service treatment records reflect that the Veteran injured the right knee in 1992 while playing volleyball.  This resulted in arthroscopic surgery that was conducted in February 1992.  This confirmed anterior cruciate ligament (ACL) deficiency due to tear of the ligament as well as tears of the medial and lateral menisci which required partial meniscectomies.

The Veteran was originally awarded service connection for his right knee disability in the a December 1992 rating decision.  A 10 percent rating was initially assigned for this disability - which has been characterized as internal derangement of the right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus.  There is also evidence of DJD.

The rating for the Veteran's right knee disability is under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40 (boldness and italics added for emphasis).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

According to DC 5260, a noncompensable evaluation is assigned when knee/leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees, and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable evaluation is assigned when knee/leg extension is limited to 5 degrees.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  And a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.


For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe."  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

The Veteran filed in current claim in February 2008.  Private medical records dated from September to November 1999 show that the Veteran underwent right knee ACL reconstruction with anterior/lateral meniscus repair in September 1999 and received subsequent physical therapy.  

VA outpatient record dated in March 2008 show that the Veteran sought new patient treatment at the Panama City VA outpatient clinic.  He reported constant pain in both knees and left hip.  On examination of the right knee there was slight limitation of motion.  He complained of pain on extreme range of motion.  There was no obvious effusion.  April 2008 radiological study of the right knee showed postoperative right knee status post ACL repair with mild irregularity of the articular surfaces and patellar margin hypertrophy.  

At his August 2008 VA examination, the Veteran reported experiencing stiffness, swelling, popping sensation, locking, pain, instability, and decreased range of motion.  He had intermittent daily pain that measured 4 on a scale of 10 and during flare ups 8 out of 10 that occurred twice weekly.  He took Naproxen twice daily for pain.  On examination, there was a well healed 9 x 2 centimeter (cm) surgical scar over the anterior portion of the right knee.  There was no pain over the patella.  There was no gross swelling or deformity.  There was mild pain associated with range of motion with gravity and against resistance.  Flexion was 0 to 128 degrees with full extension.  There was no abnormal motion with valgus and varus stress applied on the medial lateral-collateral ligament.  McMurray's sign and grind test were negative.  Anterior and posterior drawer signs were negative.  Repetitive range of motion (times three) did not reveal any increase in pain, fatigue, weakness, lack of endurance, or incoordination.  In regard to DeLuca, additional limitation due to flare ups could not be determined without resorting to speculation.  There was no discomfort or difficulty with range of motion testing.  Further, there was no effusion, edema, erythema, tenderness, palpable deformities, or instability, except as noted.  

VA outpatient record dated between March 2008 and August 2010 show that he sought occasional treatment including injection of the joints with corticosteroid.  

A January 2012 private medical operative report shows that he underwent arthroscopy with allograft reconstruction of the ACL and trimming of chondral defects of the trochlear notch, the medial femoral condyle, and the lateral condyle, lateral meniscus.  

A December 2012 examination was conducted in conjunction with Worker's Compensation.  It was noted that he was senior correctional officer.  After occupational testing, it was noted that he was able to perform medium to heavy physical demands of an 8-hour day.  He had the ability to lift and carry between 35-56 pounds on an occasional basis.  He stood with normal posture and he occasionally shifted his weight to his left lower extremity.  He walked with functional ACL brace on the right lower extremity with a normal gait pattern.  He demonstrated the ability to walk by completing 3, 960 feet in 20 minutes.  Reaching, bending, and stair climbing was classified as frequent.  Squatting was classified as occasional due to reports of increased pain.  He was guarded about the possibility of his right knee giving away.  The right knee active range of motion was -4 to 114 degrees.  

At VA examination was conducted in December 2012.  On examination, he walked with a normal gait.  There was no effusion of the right knee.  There was tenderness, somewhat, over the medial femoral condyle of the right knee.  There was moderate right knee patellofemoral crepitus.  The right knee was stable to varus and valgus stress at zero degrees.  However, there was laxity to anterior drawer.  Further, the Lachman's and pivot shift tests were positive.  The McMurray test was negative.  X-rays of the right knee showed moderate degenerative changes with osteophytes located medially and laterally, as well as on the patellofemoral joint.  There were also screws compatible with reconstructive surgery.  Flexion of the right knee was 110 degrees and extension was 0 degrees.  There was no objective evidence of pain  on motion.  

The Veteran has been assigned a 10 percent rating for the right knee disability.  In considering arthritis, the Veteran's right knee disability does not involve 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, so a higher rating cannot be granted under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis.

The Board has also considered the rating criteria for limitation of motion and if the Veteran would be more appropriately rated under these Diagnostic Codes. Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to a separate or higher evaluation due to limitation of motion.  His extension has ranged from -4 to 0 degrees, therefore a higher rating could not be obtained under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  He has right knee flexion to 110 degrees, which does not warrant a compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, there is no evidence a higher rating is warranted for limitation of motion. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned rating.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The VA examination reports noted no limitation by fatigue, weakness or lack of endurance.  The December 2012 examiner specifically noted range of motion was not limited by fatigue, weakness, or lack of endurance.

The Board has considered the Veteran's complaints of pain, particularly on flexion.  See, e.g., December 2008 VA examination report.  However, the objective evidence of record indicates that pain does not limit the Veteran's functional range of motion of the knee to less than those levels discussed above and does not serve as a basis for an increased evaluation of the right knee due to functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ('pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.')

The Board has also considered the potential applicability of other diagnostic codes for the Veteran's right knee disability.  As noted above, the VA examiner noted there was laxity to anterior drawer.  Because the diagnostic code under which the RO rated the Veteran's right knee disability does not contemplate the laxity (which appears to equate to instability) associated with the disability, a separate 10 percent rating is assignable for that instability under DC 5257. 

Furthermore, the Veteran is service connected for a right knee status post meniscectomy as well as right knee arthritis.  STRs, specifically a March 1992 Medical Board report, noted right knee medial meniscectomy.  The record clearly indicates that the Veteran's right knee disability status post medial meniscectomy is indicative of symptomatic removal of semilunar cartilage.  Therefore, under the circumstances of this case, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Code 5259.  VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997). 

In considering other potential diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating, there is no evidence of ankylosis of the right knee to warrant a rating under Diagnostic Code 5256.  While the Veteran has reported locking it has not been objective confirmation of this or effusion to warrant a rating under Diagnostic Code 5258; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  Furthermore, there is no evidence that the Veteran has genu recurvatum and as such Diagnostic Code 5263 is not applicable.

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony in support of his claim.  As noted the Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain and limitation of motion.  See Jandreau, supra.  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative opinion on the severity of his right knee disability in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated X-rays in determining the overall severity of his right knee disability.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is not entitled to a higher evaluation for his right knee disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

IV.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected right knee disability is appropriately evaluated. His primary symptoms are limitation of motion, pain, instability, and arthritis.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected right knee disability is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

CONTINUED ON NEXT PAGE







ORDER

Service connection for a left hip bursitis and left knee anterior cruciate deficiency with degenerative joint disease, to include as secondary to service-connected internal derangement of the right knee, status post-surgical repair of tears of anterior cruciate ligament, medial meniscus and lateral meniscus is denied.

A disability rating in excess of 10 percent for a right knee disability, rated under Diagnostic Code 5003-5260 for arthritis and limitation of flexion, is denied. 

A separate 10 percent rating for instability of the right knee is granted from December 13, 2012, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating, and no more, for right knee meniscectomy residuals, specifically status post meniscectomy, rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, is granted from February 12, 2008, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


